Citation Nr: 0325279
Decision Date: 09/26/03	Archive Date: 01/21/04

Citation Nr: 0325279	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-20 549A	)	DATE SEP 26, 2003
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2000, for the grant of a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert F. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1984.

This appeal arises from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  In this decision, the RO granted a 
total rating based upon individual unemployability (TDIU) 
arising from the veteran's service-connected disabilities.  
This award was made effective from January 31, 2000.  The 
veteran appealed the effective date of the award of TDIU.

The Board of Veterans' Appeals (Board) issued an initial 
decision in this matter in December 2002, which denied an 
earlier effective date for the award of TDIU.  In February 
2003, the veteran filed a motion for reconsideration of the 
Board's decision under the provisions of 38 U.S.C.A. § 7103 
(West 2002) and 38 C.F.R. §§ 20.1000, 20.1001 (2002).  This 
motion was granted in July 2003 and the case was referred to 
the panel of three Veterans Law Judges (VLJ) noted below for 
further consideration.


REMAND

A review of the claims file reveals that the appellant has 
raised the issue of clear and unmistakable error in the RO's 
rating decision of July 18, 1996, which denied entitlement to 
TDIU.  The undersigned VLJs find this issue is inextricably 
intertwined with the issue of entitlement to an earlier 
effective date for TDIU.  That is, a favorable decision on 
either issue could lead to the other issue being moot.  See 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Babchak v. 
Principi, 3 Vet. App. 466 (1992).  Therefore, the issue of an 
earlier effective date for TDIU must be held in abeyance 
while the CUE issue is remanded to the RO for consideration.

It is also noted that the veteran filed a claim for VA 
vocational rehabilitation in 1996.  The records of the 
veteran's participation with vocational rehabilitation are 
not contained in the claims file.  It is determined by the 
Board that these records are pertinent to a determination 
regarding the veteran's unemployability and must be obtained 
and considered on remand.  See 38 U.S.C.A. § 5103A(b)(3), (c) 
(West 2002).

The veteran asserted in his June 2000 claim for TDIU that he 
had not been employed since 1995 or 1996.  However, VA 
outpatient treatment records noted the veteran's assertions 
during treatment that he had worked as a truck driver in 
1999.  Based on this evidence, the Board finds that the 
veteran's employment history has not been sufficiently 
clarified.  On remand, the RO should issue the veteran a VA 
Form 21-8940 (or other appropriate VA form(s)) and request 
that he identify all his employment since April 1994.  This 
identification should be of sufficient detail that VA can 
contact these employers and verify the veteran's work 
history.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Provide the veteran with the 
appropriate VA form(s) (VA Form 21-8940) 
and request that he identify all 
employers since April 1994.  Contact the 
identified employers and verify the 
veteran's type of employment, periods of 
employment, and reasons for termination. 

3.  Obtain the veteran's VA vocational 
rehabilitation folder and associate it 
with his claims file.

4.  Adjudicate the veteran's claim of 
clear and unmistakable error in the 
rating decision of July 18, 1996 that 
denied entitlement to TDIU.  Once a 
decision is made, notify the veteran and 
his representative of this decision and 
his appellate rights.  Only if a timely 
notice of disagreement and substantive 
appeal are received by the RO should this 
issue be referred to the Board for 
appellate review.

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.

6.  After the above actions have been 
completed and all evidence obtained 
associated with the claims file, the RO 
should readjudicate the issue of 
entitlement to an effective date earlier 
than January 31, 2000, for the grant of 
TDIU, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If 
the decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



			
             RONALD R. BOSCH                                 
RICHARD F. WILLIAMS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
                                             HOLLY E. 
MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




Citation Nr: 0218015	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-20 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerosis.

2. Entitlement to an effective date earlier than January 
31, 2000, for the grant of a total rating based upon 
individual unemployability due to service-connected 
disabilities.

(The issue of entitlement to an increased evaluation for 
sinusitis and nasal fracture, currently evaluated as 10 
percent disabling, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Robert F. Friedman, Attorney





ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
May 1984.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and January 2001 
rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.

The Board notes that, in June and October 2000 statements, 
and in his February 2001 notice of disagreement, it 
appears the veteran seeks to raise a claim of clear and 
unmistakable error as to a July 18, 1996, rating decision 
that denied entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  That matter is referred to the RO 
for appropriate development and consideration.

The Board is undertaking additional development on the 
matter of entitlement to an increased rating for sinusitis 
and nasal fracture, currently evaluated as 10 percent 
disabling, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing that 
issue.





FINDINGS OF FACT

1. An unappealed November 1997 RO decision denied service 
connection for leg arteriosclerosis (requiring leg and 
groin bypass surgeries) and arteriosclerosis manifested 
by leg claudication (requiring surgeries).

2. The evidence added to the record since the November 1997 
RO decision does not bear directly and substantially 
upon the specific matter under consideration regarding 
service connection for arteriosclerosis, and is 
cumulative of evidence previously considered, is not 
both new and material, and is not so significant that it 
must be considered in order to fairly decide the merits 
of the claim.

3. The evidence of record demonstrates that, prior to 
January 31, 2000, the veteran did not meet the schedular 
criteria for a TDIU, there was no evidence to warrant an 
extraschedular rating, and that the veteran's inability 
to work was due, in large measure, to non-service-
connected disorders.


CONCLUSIONS OF LAW

1. The November 1997 RO decision that denied entitlement to 
service connection for arteriosclerosis is final; new 
and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for 
arteriosclerosis.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2002); Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2002)); 38 C.F.R. §§ 3.156(a), 3.303 (2002); 
66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 (2002)).

2. An effective date prior to January 31, 2000, for the 
award of a total rating based upon individual 
unemployability due to service-connected disabilities is 
not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested reopening of his claim for 
service connection for arteriosclerosis, and an earlier 
effective date for the award of a TDIU.  Before addressing 
these issues, the Board notes that, in November 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 
2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised 
the former section 5107(a) of title 38, United States 
Code, to eliminate the requirement that a claimant must 
come forward first with evidence to well ground a claim 
before the Secretary of Veterans Affairs is obligated to 
assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA 
is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended 
effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the 
implementing regulations, to the extent they are 
applicable, have been satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  The VA 
examination obtained in October 2000 fulfills these 
criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement 
of the case (SOC), and a supplemental statement of the 
case (SSOC), issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in 
order to substantiate his claims.  We, therefore, believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish new 
and material evidence to reopen a claim of entitlement to 
service connection and an earlier effective date for award 
of a TDIU.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), 
infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, in an October 2002 letter, the Board advised the 
veteran of the Veterans Claims Assistance Act and the new 
duty-to-assist regulations.  Therein, the RO expressly 
advised the veteran that VA would make a reasonable effort 
to obtain any additional evidence which the veteran might 
identify as pertinent to his claim, including evidence 
such as private medical records, employment records, 
records from State or local government agencies, and 
Federal agencies.  A copy of that letter was also sent to 
the veteran's attorney.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements 
of the VCAA).  In an October 2002 written response, the 
veteran's attorney said that there was no other pertinent 
evidence to be obtained regarding the veteran's claims. 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that 
any additional information or evidence is needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C. § 5103).  
Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claims has 
been obtained and associated with the claims file, and 
that neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for an earlier effective date for 
grant of a TDIU and to reopen a previously denied claim 
for service connection for arteriosclerosis.

Of significance in the present matter is language in the 
VCAA that provides:

Rule with respect to disallowed claims.-Nothing 
in this section shall be construed to require 
the Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title. 

38 U.S.C.A. § 5103A(f) (West Supp. 2002).

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, 
it has not modified the longstanding requirement that a 
previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  
Amendments to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a) (2002)).  Since the appellant's request to 
reopen his claim was filed in May 1999, the regulations in 
effect prior to August 29, 2001, are for application.

Of necessity, because the RO did not have the opportunity 
to adjudicate the veteran's claims pursuant to the VCAA, 
the Board has considered the applicability of Bernard v. 
Brown, supra.  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification 
and development actions required by the new legislation 
appear to have been completed to the extent necessary 
under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA, to the 
extent it is applicable.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(codified as amended at 38 U.S.C. § 5107(b)).

II.  New and Material Evidence

The RO, in a decision dated in November 1997, denied the 
veteran's claims for service connection for leg 
arteriosclerosis (requiring leg and groin bypass 
surgeries) as secondary to his service-connected lumbar 
disc surgery and arteriosclerosis manifested by leg 
claudication that required surgeries.  The RO found at 
that time that the medical evidence failed to establish 
any relationship between leg arteriosclerosis (requiring 
leg and groin bypass surgeries) and lumbar disc surgery, 
and that arteriosclerosis manifested by leg claudication, 
requiring surgeries, neither occurred in nor was caused by 
service.  The appellant was duly notified of the RO's 
action but did not appeal, and the decision was therefore 
final, based upon the evidence then of record.  38 
U.S.C.A. § 7105. 

The evidence of record before the RO at the time of its 
November 1997 decision included the veteran's service 
medical records.  The veteran's service medical records 
are not indicative of complaints of, or treatment for, 
coronary artery disease or arteriosclerosis.  When 
examined for retirement in March 1984, the veteran's 
vascular system was normal, and bilateral orthopedic knee 
problems were noted.

An April 1984 VA examination report reflects the veteran's 
complaints of bilateral knee pain, but is not referable to 
complaint or diagnosis of a cardiac or vascular 
abnormality.

Private medical records, dated from 1990 to 1993, are not 
referable to complaints or diagnosis of vascular disease.

Also of evidence at the time of the RO's November 1997 
decision were medical records from Madigan Army Medical 
Center, dated from December 1995 to May 1996, which 
indicate the veteran underwent a left-sided diskectomy at 
L5-S1 in December 1995.  When seen in January 1996, the 
outpatient record entry indicates that he complained of 
low back pain, but his symptoms were much improved over 
the acute ones preceding the surgery, and his healing was 
going well.  When seen in May 1996, the veteran had some 
low back pain that radiated to the left leg.

A February 1996 VA orthopedic examination report indicates 
that the veteran walked with a limp and reported a stiff 
and tender back.  The assessment was severe degenerative 
disc disease, recent lumbosacral surgery, and severe 
limitation of movements of the lumbar spine.  The VA 
examiner commented that the veteran also had moderately 
severe, post-traumatic degenerative disease of the 
shoulder and degenerative disease of the knees, greater on 
the left side. 

VA medical records, dated from September 1996 to August 
1997, reflect the veteran's treatment for a left 
femoropopliteal bypass graft in October 1996, and for 
claudication and right femoral endarterectomy and 
superficial femoral artery angioplasty in December 1996.

In April 1997, the veteran submitted a claim for service 
connection for surgery done on his back, and the resulting 
surgery on his legs and groin, and a penile transplant.  
He maintained that the conditions were directly related to 
his back surgery.

In August 1997, VA medical records show that the veteran 
underwent angiography and right iliofemoral bypass graft.  
At that time he denied a history of coronary artery 
disease.

In August 1997, the veteran, who was 56 years old, 
underwent VA examination regarding his claims.  According 
to the examination report, in December 1995 the veteran 
had undergone diskectomies at L4-5 and S1.  He last worked 
in 1994 as a prison guard, wanted to return to work, and 
had one more surgery scheduled.  The veteran complained of 
bilateral leg problems that he had before the surgery, 
including stiffness and pinching in the legs with clear 
symptoms of intermittent claudication; with ambulation he 
got right-calf cramping; the left leg was improved since 
left leg revascularization surgery.  The examiner said it 
was unclear exactly what symptoms pertained to the disk 
disease versus the vascular disease.  It was noted that 
the veteran had a long history of smoking, starting at age 
15, and that he currently smoked less than a pack a day.  
In October 1996, the veteran had undergone 
revascularization of the left leg, when apparently a 
venous graft was used from the groin into the leg, which 
was successful.  In December 1996, he had had surgery on 
the right leg for an angioplasty and a modified vascular 
procedure and was scheduled for another surgery, and would 
undergo an iliofemoral bypass of the right lower extremity 
apparently because of occlusive disease.  The VA examiner 
said the veteran's ambulatory limitations might be an 
extension of his back problem, the vascular problems in 
the legs, and left knee problems.  

Further, it was noted that the veteran's vascular surgery 
was not until subsequently, initially in October 1996, 
approximately ten months after his back surgery.  In the 
VA examiner's opinion, a more likely etiology (for the 
veteran's impotence, apparently) related to the vascular 
disease as evidenced by the severe compromise of the 
bilateral lower extremities that was invariably due to the 
long history of smoking.  Upon clinical examination, the 
pertinent assessment was significant vascular compromise 
to both lower extremities.  The VA examiner commented that 
the veteran's leg conditions appeared predominantly to be 
related to his vascular compromise.  The examiner was 
unable to distinguish what degree of disability the low 
back disc disease contributed to the lower extremity 
problems.  The major compromise of the right lower 
extremity was intermittent claudication that related to 
poor peripheral perfusion; the left side was improved 
"vascular-wise" with surgery.  According to the VA 
examiner, the most likely cause of the occlusive disease 
was cigarette smoking and/or male sex hyperlipidemia, etc.  
The doctor stated that the veteran's low back condition 
did not cause the vascular compromise but, with 
overlapping problems, it was difficult to distinguish 
between what the neurological contributions to the lower 
extremities were compared with the vascular. 


The November 1997 RO decision was final based upon the 
evidence then of record.  However, the claim will be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case 
is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  In making this determination, the Board must 
look at all of the evidence submitted since the time that 
the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  In the present case, this means that the Board 
must look at all the evidence submitted since the November 
1997 RO decision that was the final adjudication that 
disallowed the appellant's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). See Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998).  Evidence that is solely cumulative 
or repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  However, the requirement that new and material 
evidence must be presented in order to reopen a claim has 
not been altered.  See 38 U.S.C.A. § 5103A(f) (2002), 
quoted above on page 5.  As to the other new regulations, 
since the appellant's request to reopen his claim was 
filed in 1999, the regulations in effect prior to August 
29, 2001, are for application.

An application to reopen the appellant's claim was 
received by the RO in May 1999.  The evidence added to the 
record since the November 1997 RO decision that denied 
service connection for arteriosclerosis includes VA 
medical records and examination reports, dated from 1998 
to 2000, some duplicative of those previously considered, 
and the veteran's written statements. 

The medical evidence added to the record describes the 
veteran's treatment for peripheral vascular disease.  An 
August 1999 VA medical record reflects the veteran's heavy 
smoking history and his severe peripheral vascular disease 
and coronary artery disease (with myocardial infarction).  
A September 1999 VA discharge summary includes a past 
medical history significant for right iliofemoral bypass 
graft in September 1997 and right common iliac stent 
placement in May 1998.  According to that record, the 
veteran underwent left femoral popliteal bypass in 1997 
and reported that he previously underwent coronary 
angioplasty.  It was also noted that the veteran had a 
160-pack year history of smoking and currently smoked 
about one-half pack of cigarettes per day.  The veteran 
underwent right and left carotid endarteriectomies in 
September 1999 and January 2000, respectively. 

An October 2000 VA examination report includes a diagnosis 
of severe post-traumatic stress disorder.

In the his substantive appeal dated in October 2000, the 
veteran contended that his arteriosclerosis was caused or 
worsened by multiple surgical procedures performed due to 
his service-connected low back disability.

The evidence added to the file in the context of the 
attempt to reopen the claim of entitlement to service 
connection for arteriosclerosis essentially fails to 
address the inadequacies of the appellant's claim at the 
time of the prior denial in November 1997.  In this 
respect, the additional evidence submitted does not 
suggest that a vascular disorder was present in service, 
and the recent VA medical records do not support the 
appellant's contentions that such a disorder was incurred 
in or related to his period of active service or to a 
service-connected disability.

Even assuming, arguendo, that the appellant's claim for 
service connection for arteriosclerosis were to be 
reopened and considered on the merits, the claim would 
still fail. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service-connected, 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b).  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required 
to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, the law provides that a veteran shall be granted 
service connection for certain specific disorders, 
including arteriosclerosis, although not otherwise 
established as incurred in service, if the such disease is 
manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2002).  Establishing service 
connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service- connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence 
of a current disability and a determination of a 
relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Court of Appeals for the Federal 
Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Moreover, the fact that a 
condition occurred in service alone is not enough; there 
must be a current disability resulting from that 
condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997)
("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran contends that service connection should be 
granted for arteriosclerosis.  Although the evidence shows 
that he currently has peripheral vascular disease, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof, or to a service-connected disability.  On the 
other hand, the record reflects that a vascular 
abnormality was not found when he was examined for 
separation from service, and the first post-service 
evidence of record of a vascular disorder is from 1996, 
more than twelve years after his separation from service.  
Moreover, in 1997, a VA examiner attributed the veteran's 
vascular disease to his history of heavy smoking.   In 
short, no medical opinion or other medical evidence 
relating the veteran's arteriosclerosis to service or any 
incident of service has been presented.

The Board notes that, at various times during the course 
of his medical treatment for his vascular disease, the 
veteran has given a history of his vascular disorder 
originating as due to the 1995 diskectomies for his 
service-connected back disability and pointed to symptoms 
of vascular disease that he said were manifestations of 
his vascular disorder.  However, in this regard, the Board 
would note that, as described in detail above, the 
probative and objective medical evidence of record 
demonstrates that the veteran's vascular disease was 
attributed to his heavy smoking history.  Moreover, in 
1997, a VA examiner found that the most likely cause of 
the veteran's occlusive disease was cigarette smoking 
and/or male sex hyperlipidemia, and the doctor stated that 
the veteran's low back condition did not cause the 
vascular compromise.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements 
because, as a lay person, he is not competent to offer 
medical opinions.  The Court of Appeals for Veterans 
Claims has made this clear in numerous cases.  See e.g., 
Espiritu v. Derwinski, 2 Vet. App. at 495; see also Routen 
v. Brown, supra.  In other words, without our doubting for 
a moment the sincerity of the veteran's accounts of his 
vascular problems, we must be mindful that only medical 
professionals may make valid medical assessments of his 
condition, his current disability, and the etiology 
thereof.

Consequently, the Board finds that the evidence received 
since the November 1997 rating decision regarding the 
claim for service connection for arteriosclerosis is 
cumulative of the evidence previously considered by the RO 
and not sufficiently significant to not warrant 
reconsideration of the merits of the claims on appeal.  As 
the evidence received since the November 1997 RO decision 
to deny service connection for arteriosclerosis is not new 
and material, it follows that the claim for service 
connection for arteriosclerosis may not be reopened.

III.  Earlier Effective Date for Grant of TDIU

The veteran seeks a date earlier than January 31, 2000, 
for the award of TDIU, and argues that December 1995 (when 
he was hospitalized for back surgery) or, alternatively, 
June 1996, is the proper date.  

In July 1996, the RO received the veteran's initial claim 
for a TDIU (VA Form 21-8940) dated in June 1996.  He 
reported that he had last worked full time in April 1994 
and had not tried to obtain employment since he became too 
disabled to work, as his doctor did not release him.

The record reflects that, as of July 1996, the veteran's 
service-connected disabilities consisted of: bilateral 
hearing loss, evaluated as 30 percent disabling; 
degenerative disc and joint disease of the lumbar spine, 
evaluated as 20 percent disabling; sinusitis status post 
nasal fracture, evaluated as 10 percent disabling; 
arthritis of the right knee status post meniscectomy, 
evaluated as 10 percent disabling; arthritis of the left 
shoulder, status post dislocation, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
and a left knee disorder, evaluated as 10 percent 
disabling.  A left great toe fracture, appendectomy, and 
pilonidal cyst status post excision were each evaluated as 
non-compensable.

The veteran's service-connected disorders are evaluated 
under the Combined Ratings Table set forth at 38 C.F.R. § 
4.25.  See 38 U.S.C.A. §§ 1155 and 1157 (West 1991).  
Combined ratings result from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the next less disabling 
condition, then by other less disabling conditions, if 
any, in the order of severity.  38 C.F.R. § 4.25.

The combined value of the service-connected disabilities 
is then converted to the nearest number divisible by 10, 
and combined values ending in 5 are adjusted upward.  If 
there are more than two disabilities, the disabilities 
will be arranged in the exact order of their severity, and 
the combined value for the first two will be found as for 
two disabilities.  The combined value will be combined 
with the degree of the third disability (in order of 
severity), and so on.  38 C.F.R. § 4.25(a).  Except as 
otherwise provided in the rating schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, or cerebrovascular 
accident, are to be rated separately as are all other 
disabling conditions, if any.  All disabilities are then 
to be combined.  The conversion to the nearest degree 
divisible by 10 will be done only once per rating 
decision, will follow the combining of all disabilities, 
and will be the last procedure in determining the combined 
degree of disability.  38 C.F.R. § 4.25(b).

However, when a partial disability results from disease or 
injury of both arms, or of both legs, or of paired 
skeletal muscles, the ratings for the disabilities of the 
right and left sides will be combined as usual, and 10 
percent of this value will be added (i.e., not combined) 
before proceeding with further combinations, or converting 
to the degree of disability.  38 C.F.R. § 4.26.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out, 
and the rating for such disabilities, including the 
bilateral factor, will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  The correct procedure when applying 
the bilateral factor to disabilities affecting both upper 
extremities and both lower extremities is to combine the 
ratings of the disabilities affecting the four extremities 
in the order of their individual severity and apply the 
bilateral factor by adding, not combining, 10 percent of 
the combined value thus obtained.  38 C.F.R. § 4.26(b).

Both lower extremities are evaluated in this case, so they 
must be combined to determine the bilateral factor.  See 
38 C.F.R. § 4.25.  Thus, the order of severity of the 
veteran's compensable service-connected disabilities as of 
July 1996 was 30 percent (bilateral hearing loss), 21 
percent (lower extremities, each at 10 percent, and 
combined to 19 plus 1.9 percent bilateral factor, to equal 
21), 20 percent (disc disease) and 10 percent each for 
sinusitis, left shoulder disability, and tinnitus.  Thirty 
percent combined with 21 percent equals 50 percent under 
the Combined Ratings Table.  Fifty percent combined with 
20 percent equals 60 percent.  Sixty percent combined with 
10 percent equals 64 percent.  Sixty-four percent combined 
with 10 percent equals 68 percent.  Sixty eight percent 
combined with 10 percent equals 71 percent.  This combined 
value, converted to the nearest whole number divisible by 
10, yielded a combined schedular rating of 70 percent 
effective as of July 1996.  However, as set forth in 
detail below, the veteran still did not meet the schedular 
criteria for a TDIU, and an extraschedular rating was not 
deemed warranted by the RO. 

The record reflects that on January 31, 2000, the veteran 
submitted a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  In connection with 
his claim, the RO reviewed the veteran's service records, 
VA medical records, and examination reports, dated from 
1999 to 2000.  The veteran's service records indicate he 
was awarded a Combat Infantryman Badge and a Vietnam 
Service Medal.  Outpatient records show that he attended a 
PTSD clinic in December 1999.  In June 2000, the veteran 
submitted a VA Form 21-8940 on which he indicated that he 
had last worked full-time in November 1995, as a security 
guard.  He said his unemployability was related to his 
service-connected back and knee conditions.  

Findings of an October 2000 VA examination show that the 
veteran last worked in December 1995, married four times, 
had sleep difficulty, combat-related nightmares and 
concentration difficulty, was socially isolated, had a 
long history of anger outbursts, and reported increased 
startle response, depression, and vigilance.  He described 
suicidal ideation but denied actual intent.  The examiner 
diagnosed chronic severe PTSD, and assigned a Global 
Assessment of Functioning (GAF) score of 45, denoting 
serious impairment in social and occupational functioning.  
The examiner commented that the veteran's cessation of all 
gainful employment came about because of physical 
problems, initially a back condition, and that he 
currently was making no effort to seek gainful employment 
and considered himself "rightfully" to be physically 
disabled.  It was noted that anger and irritability, poor 
interpersonal relationships, and multiple divorces marked 
the veteran's post-military work history.  In the VA 
examiner's opinion "even if this man were in robust 
physical health, he would be a poor candidate to re-enter 
the full-time competitive work force in view of his 
present emotional state."  It was noted that the veteran 
had difficulty forming and sustaining beneficial 
relationships or dealing with stress, and no longer had 
the additional "crutch" of alcohol to assist him.  He had 
struggled with suicidal ideation off and on in recent 
years and had major problems with anger control.  It was 
noted that an outburst at a physician had brought the 
veteran into treatment for PTSD.  

In December 2000, the RO granted service connection for 
PTSD and awarded a 70 percent disability evaluation, 
effective from January 31, 2000.  At that time the RO also 
awarded a TDIU, effective from January 31, 2000, and noted 
that the issue of unemployability had been raised during 
his October 2000 VA examination.

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent, 
when it is found that the veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.  Unemployability associated with 
advancing age or intercurrent disability may not be 
considered in determining entitlement to a total 
compensation rating.  38 C.F.R. § 4.19.  Factors to be 
considered are the veteran's employment history and his 
educational 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective 
and subjective criteria. Hatlestad v. Derwinski, 3 Vet. 
App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  
The objective criteria, set forth at 38 C.F.R. § 
3.340(a)(2), provide for a total rating when there is a 
single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a), provide for a 
TDIU when, due to service-connected disability, a veteran 
is unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent 
or more, or at least one disability rated 40 percent or 
more with additional disability sufficient to bring the 
combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned 
upon a showing that the individual is unable to obtain or 
retain substantially gainful employment.  38 C.F.R. 
§ 4.16(b).

The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes 
it difficult to obtain and retain employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can actually find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The effective date of an award of increased compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred 
if the claim is received within a year from that date; 
otherwise, the effective date is the later of the date of 
increase in disability or the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  A claim 
for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate 
way to obtain a total disability rating without recourse 
to a 100 percent evaluation 
under the rating schedule.  See, e.g., Parker v. Brown, 7 
Vet. App. 116, 118 (1994). 

As noted above, in July 1996, the only compensable 
disabilities for which service connection was established 
were bilateral hearing loss, evaluated as 30 percent 
disabling, degenerative disc and joint disease of the 
lumbar spine, evaluated as 20 percent disabling, sinusitis 
with nasal fracture, arthritis of the right knee status 
post meniscectomy, arthritis of the left shoulder, status 
post dislocation, tinnitus, and a left knee condition, all 
evaluated as 10 percent disabling.  Noncompensable 
evaluations were in effect for a left great toe fracture, 
an appendectomy, and a pilonidal cyst.  The combined 
disability rating, with consideration of the bilateral 
factor, was 70 percent.  38 U.S.C.A. §§ 4.25, 4.26.  
However, this does not meet the schedular requirements of 
38 C.F.R. § 4.16(a) for TDIU.

But, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled. 38 C.F.R. § 
4.16(b).  In such cases, the RO may submit the case to the 
Director, Compensation and Pension Service, for 
extraschedular consideration.  The July 1996 rating 
decision explained that the case was not being submitted 
for extraschedular consideration because there were no 
exceptional factors or circumstances associated with the 
veteran's disablement.

The Board notes that, in his June 1996 VA Form 21-8940, 
the veteran reported that he had became too disabled to 
work and last worked full time in April 1994.   He said he 
had last worked full time as a correctional officer.  He 
reported completing two years of high school.  He earned a 
general equivalency diploma and took various staff 
development training from 1984 to 1988.  He indicated that 
he was unable to gain employment as a correctional officer 
and said he left his last job because of his disability, 
and had not tried to obtain employment since he became too 
disabled to work because he was not released by his 
doctor.  Nevertheless, in reviewing the evidence and 
pertinent regulations, the Board finds that an effective 
date earlier than January 31, 2000, for the award of a 
TDIU is not warranted.  In this regard, the Board notes 
that service connection for post-traumatic stress disorder 
and the award of a 70 percent disability evaluation was 
established from January 31, 2000.  

Prior to January 31, 2000, the veteran did not meet the 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  He was 
service-connected for bilateral hearing loss evaluated as 
30 percent disabling and for degenerative disc and joint 
disease of the lumbar spine, evaluated as 20 percent 
disabling, and service-connected for sinusitis, status 
post nasal fracture, arthritis of the right knee, status 
post meniscectomy, arthritis of the left shoulder, 
status/post dislocation, tinnitus, and a left knee 
condition, each evaluated as 10 percent disabling (and for 
a left great toe fracture, appendectomy, and pilonidal 
cyst, all evaluated as noncompensable) for a combined 
disability rating of 70 percent (including the bilateral 
factor of 1.9 percent for his knee disabilities).  
38 C.F.R. § 4.25.  Thus, prior to January 31, 2000, he did 
not meet the percentage criteria for a TDIU set out in 
38 C.F.R. § 4.16(a).  Therefore, a total rating may be 
assigned only if the record establishes an exceptional 
case in which his service-connected disabilities 
nonetheless render him unemployable.  The Board concludes 
these disabilities in their totality do not reflect an 
exceptional case so as to have rendered him unemployable 
prior to January 31, 2000  

While, in April 1998, the veteran filed a notice of 
disagreement (NOD) with the denial of his TDIU, the 
November 1997 RO decision did not consider the matter of 
entitlement to a TDIU.  The RO considered his claim in 
July 1996, nearly two years prior to receipt of the 
veteran's notice.  Thus, the veteran's April 1998 NOD was 
an untimely response to the RO's denial of a TDIU. 

A review of the veteran's VA records reflects service-
connected disabilities, as well as his severe non-service-
connected peripheral vascular disease. 

However, although the veteran now states that he was 
unable to work because of service-connected disabilities, 
and apparently alleges this as proof that he was 
unemployable as of that time, the evidence does not show 
total unemployability prior to January 31, 2000, due to 
service-connected disabilities.  In the February 1997 VA 
examination, as discussed above, it was noted that the 
veteran wanted to return to work as a prison guard, but 
had one more surgery scheduled, apparently for his non-
service-connected vascular disease.  The evidence also did 
not show that his other service-connected disabilities 
resulted in such functional impairment as to have resulted 
in unemployability. 

The Board has considered the veteran's statements and the 
medical reports and other evidence submitted in support of 
his claim.  The Board also notes that the veteran has 
described his problems at work only in general terms, and 
did not describe any specific problems he previously had 
with fellow employees or otherwise in performing his job.  
The Board finds that the record does not show exceptional 
circumstances reflecting an inability to obtain and retain 
employment prior to the disability shown on the October 
2000 VA examination, as due to service-connected 
disability.

Thus, with all due respect to the veteran's attorney's 
argument as set forth the March 2002 statement, a more 
accurate reading and application of the Combined Ratings 
Table makes it readily apparent that the veteran met the 
schedular criteria for a TDIU on January 31, 2000 and no 
earlier.  Thus, an effective date earlier than January 31, 
2000, for the award of a TDIU is not warranted.  

ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement 
to service connection for arteriosclerosis is denied.

An effective date earlier than January 31, 2000, is denied 
for the award of a total rating based upon individual 
unemployability due to service-connected disabilities.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

